FORM nch13pln
REVISED 06/04/2018



                                UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF ARIZONA

In re:                                                        Case No.: 2:20−bk−01582−MCW

    ANTHONY R. MARTINEZ                                       Chapter: 13
    2017 E. ESCUDA RD.
    PHOENIX, AZ 85024
    SSAN: xxx−xx−3898
    EIN:

    CANDACE M. MARTINEZ
    aka CANDACE WHITNEY
    aka CANDACE SILVA−SAMANTE
    2017 E. ESCUDA RD.
    PHOENIX, AZ 85024
    SSAN: xxx−xx−6159
    EIN:

Debtor(s)


                        NOTICE OF DATE TO FILE OBJECTION TO CHAPTER 13 PLAN

    Notice is hereby given that the Debtor(s) have filed the enclosed or attached Chapter 13 Plan. Pursuant to Local
Rules 2084−9 and 2084−10, plan confirmation is governed by the following procedures:

1. Any objection by a creditor to the plan must be in writing and filed within the Bankruptcy Court, and copies
served on the following parties, no later than 14 days after the original date set for the meeting of creditors, or any
continuance thereof, or reinstatement of the case, or 28 days after service, whichever is later:
Address of the Bankruptcy Clerk's Office                          U.S. Bankruptcy Court, Arizona
                                                                  230 North First Avenue, Suite 101
                                                                  Phoenix, AZ 85003−1727

Address of Trustee                                                RUSSELL BROWN
                                                                  CHAPTER 13 TRUSTEE
                                                                  SUITE 800
                                                                  3838 NORTH CENTRAL AVENUE
                                                                  PHOENIX, AZ 85012−1965

Address of Debtor(s)                                              ANTHONY R. MARTINEZ
                                                                  2017 E. ESCUDA RD.
                                                                  PHOENIX, AZ 85024

                                                                  CANDACE M. MARTINEZ
                                                                  2017 E. ESCUDA RD.
                                                                  PHOENIX, AZ 85024

Address of Debtor(s) Attorney                                     CARLENE M. SIMMONS
                                                                  Simmons & Greene, P.C.
                                                                  2432 W. Peoria Ave.
                                                                  Suite 1284
                                                                  Phoenix, AZ 85029


                                   − − − NOTICE CONTINUES ON NEXT PAGE − − −

     Case 2:20-bk-01582-MCW Doc 2-1 Filed 02/15/20 Entered 02/15/20 17:24:01                                    Desc
                         Ntc Obj Ch13 Pln or Mortrm Pmt Page 1 of 2
2.   The Trustee is to file a Recommendation within 28 days after the above date for creditor objections.

3. If creditors file no objections and the Trustee recommends confirmation, the Court may confirm the Plan without
a hearing.

4. If a creditor files an objection and/or the Trustee does not recommend confirmation, the Court may confirm a
plan without a hearing, provided the Trustee and all objecting creditors agree to a stipulated confirmation order. If
unable to so agree and stipulate, the Trustee or objecting creditor shall set the matter for hearing and provide notice to
the Debtor(s) and each objecting party.

5. For an original plan, the failure of a party in interest to timely file an objection to confirmation of the Plan
shall constitute acceptance of the Plan pursuant to 11 U.S.C. Section 1325(a)(5)(A), and a waiver of the
requirement under Section 1324 that the Court hold a confirmation hearing within 45 days after the date of the
meeting of creditors.



Date: February 18, 2020

Address of the Bankruptcy Clerk's Office:                    Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
230 North First Avenue, Suite 101                            George Prentice
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




     Case 2:20-bk-01582-MCW Doc 2-1 Filed 02/15/20 Entered 02/15/20 17:24:01                                   Desc
                         Ntc Obj Ch13 Pln or Mortrm Pmt Page 2 of 2
